Motion Granted and Order filed October 4, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00203-CR
                                   ____________

                       TIPTON S. MCMAHON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1272892

                                      ORDER

      Appellant is represented by appointed counsel, Patricia Sedita. Appellant’s
brief was originally due May 31, 2018. We have granted a total of 110 days to file
appellant’s brief until September 18, 2018. On the last extension, we noted no further
extensions would be granted absent extraordinary circumstances.

      On October 1, 2018, counsel filed a motion for a further extension of time
until November 18, 2018 to file appellant’s brief. The motion states she needs to
visit appellant, an inpatient at Rusk State Hospital, to determine how best to
represent his interests.

      We GRANT the request until November 18, 2018. No further extensions
will be granted.

      If counsel does not timely file appellant’s brief as ordered, the court may issue
an order abating the appeal and directing the trial court to conduct a hearing to
determine the reason for the failure to file the brief and the consideration of
sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM



Panel consists of Justices Boyce, Christopher, and Jamison